DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to applicant’s remark entered on May 12th, 2021.
Claims 1, 2, 4 – 16 and 19 – 28 are pending in current application.
Claims 14 – 18 are withdrawn
Claims 1, 4 and 19 are amended.
Claims 3, 17 and 18 are cancelled.
Claims 28 has been added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited essence claim limitation regarding, “a first indication”, “a second indication” and “a deployed length” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea regarding a certain methods organizing human activities without significantly more. 
The recited claim directs to, “a method of operating…receiving a first indication…in response to the first indication…applying an acceleration…receiving a second indication….in response to the second indication...controlling a deployed length…”
This judicial exception is not integrated into a practical application because recited operation method directs to a human activities where the core essence of the claim limitation directs to the method of operation exerted form the user operation upon receiving/learning indication.  The method of operation recited were not shown with specific computational apparatus implementing/exerting the method where the extra solution activities directs to the receiving apparatus as the UAV which is controlled by the controlling human user discretionary action in response.  
Therefore, the recited claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 13, 19 – 26 and 28 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ryan et al (US Pat Pub No.2016/0200437) Woodworth et al (US Pat Pub No.2013/0233964).

Regarding claim 1, Ryan et al shows a method for operating a UAV comprising: 
receiving an indication of a UAV failure or predicted failure while the UAV is aloft (See at least figure 15 for navigation/mission software 1501 on small unmanned aircraft 150 including loss of signal failsafe 1508 on Para 0046; See also safety return plan 1507 for safe return while aircraft malfunction); 
 applying an acceleration to the UAV via a tether attached to the UAV in response to the indication (See at least Para 0067 - 0069 for emergency retrieval using high speed motor 500 to retrieval the SUA via tether line 100 with variable speed for acceleration; See also Para 0054 for operator to increase tether line 
Woodworth further shows deploying a brake from UAV (See at least figure 10a for parachute 1004 as a brake deployed from the UAV).  It would have been obvious for one of ordinary skill in the art, to provide a safe falling device of Woodworth at the time of invention, for the tethered UAV drag of Ryan, in order to provide further safety measure to the mechanical braking as further desired by the safety measure regulation for Ryan, Para 0004.

Regarding claim 19, Ryan et al shows an unmanned aerial vehicle system comprising:  a motorized winch (See at least Para 0049 for small unmanned aircraft, SUA with winch 103); a UAV (See at least Para 0050 for SUA 150); 
a tether connectable between the motorized winch and the UAV (See at least Para 0050 for tether line 100 connected to SUA 150 and winch 103 also shown on figure 1); 
a sensor positioned to detect a failure of the UAV (See at least Para 0043 for GPS control using on-board GPS 1500 with no fly zone altitude and range control on Para 0041 and 0042; See at least Para 0046 for wireless loss of signal failsafe module 1508 detecting signal loss), the sensor being configured to issue a signal 
Woodworth et al further shows a parachute carried by the uav and deploy the parachute (See at least figure 10a for parachute 1004 as a brake deployed from the UAV).  It would have been obvious for one of ordinary skill in the art, to provide a safe falling device of Woodworth at the time of invention, for the tethered UAV drag of Ryan, in order to provide further safety measure to the mechanical braking as further desired by the safety measure regulation for Ryan, Para 0004.



Regarding claim 3, Ryan et al shows deploying a brake from the UAV (See at least Para 0043 for mechanical brake or tensioning system to aircraft tether line).

Regarding claim 4, Ryan et al shows a mechanical brake for the tethered UAV (See at least Para 0043 for mechanical brake or tensioning system to aircraft tether line); however, Ryan et al does not shows a parachute.
Woodworth et al shows a parachute (See at least Figure 10 a tethered UAV 1002 includes a parachute 1004).
It would have been obvious for one of ordinary skill in the art, to provide a safe falling device of Woodworth at the time of invention, for the tethered UAV drag of Ryan, in order to provide further safety measure to the mechanical braking as further desired by the safety measure regulation for Ryan, Para 0004.


receiving a second indication of a flight volume (See at least Para 0045 for geofence 1502 as the flight volume); controlling a deployed length of the tether to keep the UAV within the flight volume in response to the indication (See at least Para 0045 for SUA located to be adjusted programmed via tethered flight control system on Para 0041 and 0044).

Regarding claim 6, Ryan et al shows using data obtained via the UAV to define the flight volume in part (See at least Para 0045 for on board GPS 1500 obtain current location).

Regarding claim 7, Ryan et al shows the tether is a portion of a restraint system (See at least figure 1 for the tether 100 to be controlled by the winch 103), the restraint system further including a winch (See at least figure 1 for the tether 100 to be controlled by the winch 103), and wherein the flight volume has a spatially 

Regarding claim 8, Ryan et al shows coupling the tether to a belay device (See at least figure 1 for tethered flight control system 101 as also on Para 0053).

Regarding claim 9, Ryan et al shows ending flight of the UAV in response to the indication (See at least Para 0067 for emergency retrieval ending the original flight as the ending the flight of the UAV).

Regarding claim 10, Ryan et al does not shows ending the flight includes damaging the UAV.
Woodworth further shows ending the flight includes damaging the UAV (See at least Para 0089 for UAV safe falling mode without power supply and with the impact force during ground impact).
It would have been obvious for one of ordinary skill in the art, to exhibited the UAV ground fall impact force realized by Woodworth for the UAV dragging 

Regarding claim 11, Ryan et al shows applying an acceleration to the UAV includes winching the tether (See at least Para 0051 – 0053 for winch 103 applied on the tether 100 with additional vary speed).

Regarding claim 12, Ryan et al shows applying an acceleration to the UAV includes applying an upward acceleration to the tether (See at least Para 0054 for tether release function upward without resistance from tether line; See at least Para 0051 – 0053 for winch 103 applied on the tether 100 with additional vary speed on Para 0068 ).

Regarding claim 13, Ryan et al shows applying an acceleration to the UAV includes applying a downward acceleration to the tether (See at least Para 0054 for retrieval a tether line with varying speed; See at least Para 0051 – 0053 for winch 103 applied on the tether 100 with additional vary speed on Para 0068).



	Regarding claim 21, Ryan et al shows the sensor includes a navigation system sensor (See at least Para 0045 for GPS 1500).

	Regarding claim 22, Ryan et al shows the sensor is carried by the UAV (See at least Figure 15 for sensor carried by the small unmanned aircraft 150).

	Regarding claim 23, Ryan et al shows the controller is programmed with instructions that direct the winch to control a deployed length of the tether to keep the UAV within a target flight volume when execute (See at least Para 0045 for geofence 1502 as the flight volume for SUA located to be adjusted programmed via tethered flight control system on Para 0041 and 0044).
 
Regarding claim 24, Ryan et al shows the controller is programmed with instructions receive information corresponding to a boundary of the target flight volume when executed (See at least Para 0045 for geofence 1502 as the boundary 

Regarding claim 25, Ryan et al shows the boundary is non-hemispherical (See at least Para 0045 for geofence 1502 are in two dimensional in x and y coordinate not hemispherical).

Regarding claim 26, Ryan et al shows the information is obtained from the UAV (See at Para 0045 for on board gps 1500 provides SUA location).

Regarding claim 28, Ryan et al shows a method for operating a UAV comprising: receiving an indication of a UAV failure or predicted failure while the UAV is aloft (See at least figure 15 for navigation/mission software 1501 on small unmanned aircraft 150 including loss of signal failsafe 1508 on Para 0046; See also safety return plan 1507 for safe return while aircraft malfunction); applying an acceleration to the UAV via a tether attached to the UAV in response to the indication (See at least Para 0067 - 0069 for emergency retrieval using high speed motor 500 to retrieval the SUA via tether line 100 with variable speed for acceleration; See also Para 0054 for operator to increase tether line retrieval speed); 
Woodworth further shows deploying a brake from UAV (See at least figure 10a for parachute 1004 as a brake deployed from the UAV).  
It would have been obvious for one of ordinary skill in the art, to provide a safe falling device of Woodworth at the time of invention, for the tethered UAV drag of Ryan, in order to provide further safety measure to the mechanical braking as further desired by the safety measure regulation for Ryan, Para 0004.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan modified in view Hammond et al, US Pat Pub No.2016/0291593.


Hammond et al further shows the information is obtained from a ground-based second sensor (See at least Para 0024 for grounded scanner 110 capture information and further supply the environment information toward UAV 150 on Para 0024 - 0026).
It would have been obvious for one of ordinary skill in the art, to provide steady ground environment information as taught by Hammond, in relation to the UAV gps coordinate of Ryan, in order to provide accurate motion tracking, as taught by Hammond, Para 0021, for the UAV localization of Ryan.   

Response to Arguments
In response to applicant’s remark that Ryan does not shows applicant newly recited claim limitation regarding deploying a brake from a UAV; however, applicant’s attention is now directed page x above where applicant newly amended 

Further, in response to applicant’s remark that Ryan does not shows control the length of tether based upon the geofence; however, upon further review, skilled in the art could not locate recited claim limitation regarding “the length of tether based upon the geofence”. 
Even though specification specifically further set forth the details of the operation method; however, applicant recited claims 2, 5 – 9, 11 – 13 and newly recited claim 28 has never recited specific term “geofence”
In this instance case, it is noted that the features upon which applicant relies (i.e., length of tether based upon the geofence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Please also see MPEP 2111 where it is noted that the process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 35 U.S.C. 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court 
The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." the court found that applicant was advocating the latter.

In response to applicant’s remark that Woodworth et al does not provide tether at all; however, applicant’s attention is directed to Ryan et al where it is Ryan et al provides tether in connection with reeling in a tether.
It is further noted that applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this instant case, applicant is advised to consider Ryan et al in view of Woodworth et al rather than secondary reference Woodworth et al. 
It is also further noted that applicant states there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this instant case, both Woodworth and Ryan et al discussed implementation of UAV drone control parallel and comparable with respect to applicant’s invention in same field of endeavor as using known technique exhibited by Ryan and Woodworth for similar drone device yielding predictable result for drone operation exhibited by Ryan and Woodworth. 

Furthermore, in response to applicant’s remark that gas sensor of Ryan have nothing to do with propulsion; however, applicant’s remark does not particularly accurate.   
It is noted gas sensor is an important sensor mechanism for gas propulsion system in order to measure in flow/ out flow of the air for compression ratio.  Please also see attached supplement reference, Surnilla et al, US Pat No. 9,797,323 discusses engine/propulsion system along with gas sensor.
gas sensor as the part of the propulsion system as the propulsion system sensor.  Specifically on Col 3, lines 18 – 20 for “one cylinder…in an engine system 100… may be included in a propulsion system” along with gas sensor 126 shown on Figure 1 as “a gas sensor as the propulsion system sensor”.

In response to applicant’s remark that the GPS of Ryan does exhibited the detection of failure of Ryan’s UAV; however, applicant’s recited claim limitation directs to “a navigation sensor” but not detect a failure of Ryan’s UAV.
In this instance case, it is noted that the features upon which applicant relies (i.e., detection a failure of UAV) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, applicant has not discussed how and why the navigation sensor of Ryan does not shows detection of a UAV failure but provides merely general allegation. 
It is not that applicant’s remark fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's submission of Information Disclosure Statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ian Jen/Primary Examiner, Art Unit 3666